Voto disidente del Juez Asociado
Señor Fuster Berlingeri.

Mandatory continuing legal education is an extreme solution when the scope of the problem hasn’t been identified.

David Epstein, ex presidente Programa Educación Jurídica Continúa dél D.C.
Hace alrededor de veinticinco años acepté una enco-mienda del Colegio de Abogados y organicé junto a otros *596colegiados su Instituto de Educación Práctica. Este Insti-tuto se creó con el fin particular de atender el creciente reclamo dentro de la profesión puertorriqueña para que se ofrecieran más programas de educación continua en el país que los que existían entonces. Fui el primer director de dicha entidad y establecí su primer programa de educación continua para abogados. Durante mi incumbencia, allí se celebraron numerosas actividades de educación continua, a las que asistieron en conjunto miles de abogados.
Menciono el dato anterior para hacer hincapié en que desde décadas he sido un fiel creyente en la educación continua de los miembros de la profesión jurídica, y que fui uno de los pioneros del esfuerzo por lograr que hubiese en el país programas educativos adecuados y suficientes para que los abogados de Puerto Rico pudiesen mantenerse al día y mejorar sus conocimientos y destrezas profesionales a través de dichos programas.
Ahora, sin embargo, me veo obligado por razones de con-ciencia a expresar mis serias reservas con respecto a la implantación por el Tribunal Supremo de un programa de educación jurídica continua obligatoria. No es que no siga creyendo de modo entusiasta en la educación continua. Lo que me preocupa es que se imponga un programa obligatorio.
Mis serias reservas surgen, en primer lugar, porque no creo que la imposición de un programa sea necesaria. En la actualidad existen en Puerto Rico múltiples ofrecimientos de educación continua que son aprovechados por miles de abogados todos los años. El Colegio de Abogados, las cuatro escuelas de Derecho del país, varios bufetes de abogados, la Asociación de Notarios, el Fondo de Fianza Notarial, O.C.A.L.A.R.H.,(1) el National Business Institute (NBI), la Association of Labor Relations Practitioners, el Colegio de Contadores Públicos Autorizados y varias otras entidades *597profesionales y privadas llevan a cabo regularmente nume-rosas actividades de educación jurídica continua, que son aprovechadas según nos consta por muchos miles de abo-gados todos los años. Existe en Puerto Rico ya, pues, una red de organizaciones bien afincadas que se encargan de ofrecer a la profesión jurídica una amplia y variada selec-ción de ofrecimientos de educación continua. Todo ello sin contar las múltiples oportunidades de educación continua que existen en Estados Unidos y en países del extranjero a las que acuden cientos de abogados puertorriqueños todos los años.
Cabe entonces preguntarse para qué o porqué es nece-sario que el Tribunal Supremo imponga ahora, por encima de esta realidad, su propio programa de educación jurídica obligatoria. ¿Qué razones de preeminente interés público justifican que, en una época en que la profesión misma aus-picia los múltiples programas de educación jurídica continua que han proliferado en el país, el Tribunal Supremo imponga, so pena de desaforo, la obligación de cursar un mínimo de créditos de educación continua?
No es razonable suponer que el motivo para ello sea que el Tribunal estima que la referida educación continua que existe actualmente es inadecuada o insuficiente. No lo es porque ni el Tribunal ni su Junta de Educación Jurídica Continua han realizado estudio a fondo alguno que per-mita tales conclusiones. Es decir, el Tribunal ha aprobado su referido programa de educación jurídica continua sin tener ninguna prueba de peso de que la educación continua que se ofrece actualmente en el país sea inadecuada o insuficiente.
Sobre este particular, debe señalarse además que, de ordinario, no se presentan ante el Tribunal querellas contra abogados por falta de competencia o por no estar al día con los nuevos desarrollos jurídicos. Si se examinan las docenas de casos de disciplina que este Foro atiende todos los años, se encontrará que nunca se ha sancionado a al-*598gún abogado por falta de conocimiento o destrezas jurídicas.
Es por todo lo anterior que persiste la interrogante crucial de a qué interés público preeminente responde el pro-grama de educación continua obligatoria que el Tribunal le impone a la profesión ahora.
Puede conjeturarse que la mayoría del Tribunal estima que el programa obligatorio es necesario porque no todos los abogados del país asisten a los programas de educación jurídica continua voluntarios que actualmente se ofrecen en la isla o fuera de ella. No cabe duda de que debe haber muchos abogados en el país que no cursan ningún pro-grama de educación continua regularmente. Sin embargo, esta realidad, cuya dimensión desconocemos, no justifica el “remedio” de un programa de educación jurídica continua obligatoria como el que el Tribunal impone ahora. El que haya un número de abogados que no cursen los programas existentes de educación jurídica continua no justifica el de-creto obligatorio de este Tribunal, porque siempre habrá profesionales que no necesitan de estos programas. Nótese, en primer lugar, que el propio programa del Tribunal exime a miles de abogados del requisito en cuestión. Éste no aplica a los jueces y magistrados estatales o federales, a los profesores de derecho, a los abogados inactivos, a determi-nados abogados en el servicio público, a los abogados con sólo dos años o menos de ejercicio profesional, entre otros.
En segundo lugar, en la profesión existen muchos abo-gados que son autodidactas, es decir, que se ocupan de mantenerse al día y mejorarse continuamente por sus pro-pios esfuerzos. Muchos de éstos, por ejemplo, utilizan los medios tecnológicos que crecientemente existen para tales fines, desde el advenimiento de las computadoras. Para es-tos abogados, los programas educativos formales no son necesarios. Otros abogados aprovechan sus vacaciones, o recesos laborales análogos, para viajar a Estados Unidos o al extranjero y asistir a programas educativos que son de *599su particular interés, y por ello no patrocinan los de Puerto Rico.
Existe, por otro lado, una razón muy distinta a las an-teriores en virtud de la cual no se justifica que el Tribunal pretenda imponerle un requisito de educación continua a lo que creo es una minoría de abogados que no cursan nin-guno de los programas ya existentes en el país. Es que el intento de obligar a educarse al que no quiere hacerlo, es una vana ilusión. No dudo de que debe existir alguna mi-noría de abogados a quienes la educación continua propia o formal no les interesa. Posiblemente se trate de abogados cuyo ejercicio profesional consiste de prácticas rutinarias sencillas, por lo que no sienten la necesidad de continuar educándose. A estos “letrados” le será de poca o ninguna utilidad la asistencia por obligación legal a unas pocas horas de educación continua. Si hay alguna idea que abruma-doramente sostienen los especialistas en educación y en psicología educativa hoy es que el proceso de enseñanza-aprendizaje, sobre todo en personas adultas, acontece en función del interés que la persona tenga en aprender y de su involucramiento activo que resulte de ese interés. Es prácticamente imposible educar al que no quiere aprender. Es precisamente por ello que los programas de educación jurídica continua obligatoria en otras jurisdicciones y en otras profesiones han fracasado en cuanto a los que más lo necesitaban.(2) Y es también por ello que la educación continua obligatoria ha adquirido mala fama en otras jurisdic-ciones y otras profesiones cuando, para hacer atractivos los programas, ha sido necesario desarrollarlos en hoteles o cruceros exóticos en los que el aspecto de diversión predo-mina por mucho el mínimo educativo.
Resulta, pues, una terrible y onerosa ironía que el cos-toso y complicado programa que el Tribunal intenta esta-*600blecer ha de ser ineficaz precisamente para los destinata-rios particulares a quienes el Tribunal más pretende afectar. No ha querido la mayoría de este Foro aceptar la triste realidad que recoge el aforismo que dice: “al caballo se puede llevar obligado al abrevadero, pero no se le puede obligar a beber.” Para imponer su inlograble propósito, la mayoría está dispuesta a establecer todo un elaborado en-tramado de una Junta con Director Ejecutivo, reglamen-tos, procesos de acreditación, cuotas, certificación de pro-veedores, disciplina, mecanismos alternos, etc., cuyo único impacto real será añadirle más trabajo engorroso al propio Tribunal y complicarle la vida a la mayoría de los abogados que sí interesan cursar estudios de educación jurídica continua, según sus propios medios, circunstancias y preferen-cias se lo permitan. Tales abogados se verán precisados a ajustar sus propias intenciones con respecto a la educación jurídica continua que planificaban cursar, a las exigencias del programa del Tribunal. En lugar de seguir sus propios planes, tendrán que ajustarse a lo requerido judicialmente. Y así se coacciona la voluntad y se menoscaba la autono-mía de la mayoría de los abogados, los interesados en me-jorarse, en aras del fútil intento de obligar a educarse a las minorías a quien no le interesa hacerlo. En efecto, el pro-grama de educación jurídica continua que la mayoría del Tribunal ha de imponer ahora tiene la naturaleza de una “camisa de fuerza” sobre lo que debía ser un proceso abierto y flexible, afincado en lo que los propios abogados promueven y auspicien auténticamente, conforme a lo que les interesa. En una época cuando prevalece la idea de que la educación sólo florece en el terreno fértil de la participa-ción activa y entusiasta del que se educa, una mayoría del Tribunal se aferra a la retrograda e ilusoria noción de la “educación” obligatoria.
*601j.
Para poner en perspectiva mi fundamental reserva a que se obligue a los abogados que no lo interesan a cursar un currículo mandatorio de educación jurídica continua, conviene repasar brevemente la historia de la educación continua en Estados Unidos,(3) de donde se ha copiado lo que la mayoría del Tribunal ahora decreta.
La idea de promover la educación continua de abogados fue adoptada formalmente por la American Bar Association (ABA) en 1937. En ese año, la AlBA decidió oficial-mente que dicha organización debía promover un pro-grama nacional de educación jurídica continua.
Sin embargo, no fue hasta una década más tarde, en 1947, cuando la ABA, junto con el American Law Institute (ALI) instituyeron un programa concreto de promoción de la educación jurídica continua. Se creó entonces lo que hoy se conoce como el ALI-ABA Joint Committee on Continuing Education, que se dio a la tarea de estimular el desarrollo de programas de educación continua en los distintos esta-dos de la nación americana, interactuando activamente con las escuelas de derecho y los colegios de abogados estatales.
El móvil que impulsó este desarrollo fue la percepción negativa de la profesión en la opinión pública americana. La creciente crítica popular hacia los abogados engendró la necesidad de crear en éstos una clara conciencia de su res-ponsabilidad profesional, y los líderes de la profesión ame-ricana estimaron que la educación continua podía ser el *602instrumento para encarar el problema. La crítica pública a la profesión legal americana propició que proliferaran los programas de educación continua voluntarios, cónsono con la promoción de éstos que inicialmente impulsaron el ABA y el ALL
Sin embargo, la situación de crítica pública adversa a la abogacía se agravó en la década de 1970, sobre todo por razón del escándalo Watergate. Como señalan dos comen-taristas: “Criticism of the legal profession was swelling in the early 1970’s” (R.T. Aliaga, Framing the Debate on Mandatory Continuing Legal Education (MCLE): The District of Columbia Bar’s Consideration of MCLE, 8 Geo. J. L.E. 1145 (1995)), y “the profession was being subjected to scorn from the public due to the Watergate scandal” (J.S. Roth, Mandatory Continuing Legal Education Valid Under the U.S. Constitution?, 11 Whit. L. Rev. 639 (1989)).
La respuesta a esta renovada crítica popular fue el es-tablecimiento de programas mandatorios de educación continua. En 1975, tales programas se adoptaron en Minnesota y en Iowa. Para el final de esa década, siete otras jurisdicciones estatales también tenían programas de edu-cación jurídica continua obligatoria. Posteriormente, en 1986 ABA urgió a todas las jurisdicciones estatales a esta-blecer dichos programas mandatorios, y para 1995, treinta y tres estados de la Unión americana requerían algún tipo de educación jurídica continua.
La ola, sin embargo, ha comenzado a retroceder. En la literatura erudita reciente de la profesión americana, la idea de la educación continua obligatoria es objeto de grave reprobación. Véanse: Aliaga, supra; J. Joseph, Mandatory Continuing Education: An Opponent’s View, Ill. B.J. 256 (enero 1987); L.A. Grigg, The Mandatory Continuing Legal Education Debate: Is It Improving Lawyer Competence or Just Busy Work1?, 12 BYU J. of Pub. L. 417 (1998); A. Ja-cobius, The Dry Well of MCLE, Col. Law 15 (noviembre 1996); D. Thomas, Why Mandatory CLE is a Mistake, 6 *603Utah B.J. 14 (1993); V. Rubino, MCLE: The Downside, CLE J. 15 (1992); Report of the Chicago Council of Lawyers on MCLE, CLE J. 5 (enero 1990); C. Harlan, MCLE Faulted by State Bar Groups, Wall St. J. (octubre 1988); A.W. Ogden, MCLE: A Study of Its Effects, The Colo. Law 1789 (1984); J. Grover, Valuable Training or Another Boondoggle: DC Bar Takes a Long Look at Mandatory CLE, Legal Times 13 (septiembre 1992); J. Joseph, Compulsory Continuing Legal Education Is a Costly Mistake, CBA Rec. 11 (octubre 1992). Ello porque no se ha probado que tal educación continua obligatoria sea efectiva. En efecto, en un importante informe sobre el particular se reconoce que no existe evidencia científica alguna de que la educación jurídica continua mandatoria sea efectiva. Véase D.C. Bar, Mandatory Continuing Legal Education Task Force Report (1995). Ello, junto al hecho de que determinadas empresas y entidades consideran la educación jurídica continua como un negocio muy lucrativo {a way to increase funding and as a potential financial windfall),(4) ha dado lugar a que pro-liferen los cuestionamientos en la literatura profesional americana sobre los programas mandatorios de educación jurídica continua.
Es por lo anterior que constituye una verdadera para-doja que el Tribunal Supremo de Puerto Rico adopte un programa de educación jurídica continua so pena de des-aforo precisamente cuando en Estados Unidos, donde se originó esta práctica tan pedagógicamente errada, está en franco retroceso y crecientemente desacreditada. ¡El mime-tismo de todo lo americano nos lleva a abordar el barco, cuando los tripulantes originales lo están abandonando!
HH HH
Para concluir, quiero señalar que aparte de mis graves reservas con la idea misma de imponer obligatoriamente *604un programa de educación jurídica continua, tengo además al menos otras dos preocupaciones serias con respecto al programa concreto del Tribunal.
A. Materias de los cursos
El propósito que supuestamente persigue el Tribunal al ordenar el establecimiento de un programa mandatorio de educación jurídica continua es el de procurar que los abo-gados se mantengan al día en la jurisprudencia, en la le-gislación y, en general, en los nuevos desarrollos del Derecho. Así se hace constar expresamente en la Regla 3 del Reglamento del Programa de Educación Jurídica Continua de abril de 2005, que expresa el propósito del pro-grama referido.
Sin embargo, en ninguna parte de dicho Reglamento se dispone que se desarrollaran cursos específicamente dirigi-dos a tales fines. Lo único que se señala sobre el contenido de los cursos es que las materias deberán contribuir “al desarrollo de la competencia y destrezas profesionales para el ejercicio de la abogacía”, lo que constituye una designa-ción vaga en extremo de lo que puede incluirse en el currí-culo de la educación continua a impartirse.
Es, a la vez, sorprendente y curioso que un Reglamento pródigo en disposiciones sobre numerosos aspectos del pro-grama que se ordena, no tenga nada concreto sobre el su-puesto propósito particular de todo este esfuerzo. Esta fa-lla del Reglamento abre las puertas a que se pueda ofrecer todo tipo de materias o cursos, sin gran énfasis en lo que supuestamente se persigue, que es mantener al día al abo-gado con respecto a la nueva jurisprudencia, nueva legis-lación y nuevos desarrollos doctrinales.
No tengo reservas en cuanto a que la educación jurídica continua abarque la más amplia variedad de temas y tópi-cos, pero si el esfuerzo del Tribunal persigue un propósito particular que justifica este controversial ejercicio de su poder sobre la profesión, el logro de tal propósito para la *605educación mandatoria debía estar propiamente regulado, y en este Reglamento no lo está.
B. Proveedores y asistencia a los cursos
Cuando este Foro aprobó por primera vez en 1998 su primer dictamen sobre el establecimiento de un programa de educación jurídica continua obligatoria, acordamos uná-nimemente que el programa previsto tendría los mecanis-mos necesarios para evitar dos prácticas deletéreas que, admitíamos, habían plagado a los programas obligatorios en otras jurisdicciones y en otras profesiones. Una de éstas es la proliferación de proveedores de cursos de educación continua que, movidos por consideraciones de lucro, están dispuestos a ofrecer programas académicamente inadecua-dos para acomodar al abogado que no tiene otro interés que cumplir con el requisito del Tribunal. El eminente educa-dor puertorriqueño y antiguo Rector del Recinto de Río Pie-dras de la Universidad de Puerto Rico, Don Ismael Rodrí-guez Bou, llamaba “chinchales” educativos a tales “empresas”. Nuestro parecer entonces era que la educación continua prevista debía ser conducida sólo por las escuelas de Derecho y el Colegio de Abogados, para evitar este pro-blema, aunque conocíamos de algunos pocos bufetes que realizaban buenos programas.
La otra mala práctica a evitar era la del abogado que se matriculaba en un programa, pagaba la cuota, quedaba “certificado” para fines del requisito del Tribunal, pero luego no asistía al curso en cuestión. Para evitar lo anterior, concluimos que al final de cada curso debía haber al-gún examen sencillo que comprobara al menos que el abo-gado matriculado estuvo presente en el curso y se enteró, en general, de cuáles fueron los asuntos discutidos.
En el programa aprobado ahora por la mayoría del Tribunal ninguna de las dos medidas restrictivas que acorda-mos originalmente subsiste. En cuanto al primer asunto, sobre la calidad académica del proveedor, se establece una *606reglamentación, pero la realidad es que cualquier bufete o entidad privada o pública puede llegar a ser un proveedor. Y sobre la efectividad del curso, se dispone unas vagas eva-luaciones eventuales del aprovechamiento, y no se incluye el examen referido.
Con arreglo a mi experiencia de más de dos décadas en la educación jurídica en Puerto Rico y fuera del país, tengo un enorme escepticismo en cuanto a que las dos prácticas referidas puedan obviarse realmente en el programa del Tribunal, como ha sido aprobado. En la medida de que dichas prácticas acontezcan, los propósitos que el programa procura quedarán burlados.
Las dos prácticas referidas son inherentes a los progra-mas educativos obligatorios; no existen en los programas de educación continua voluntarios que nacen del interés auténtico de los abogados que quieren mantenerse al día y mejorar profesionalmente, y que se rigen naturalmente por las expectativas serias que tienen tales abogados.
Es por todo lo anterior que me veo impedido de apoyar el programa aprobado por la mayoría del Tribunal.

C1) Oficina Central de Asesoramiento Laboral y de Administración de Recursos Humanos.


 En muchos de los programas referidos es conocida la práctica de muchos de matricularse en el programa para recibir el certificado del curso, pagar la cuota y luego no asistir a las conferencias o al componente académico del programa.


 Lo que se relata aquí está tomado principalmente de R.T. Aliaga, Framing the Debate on Mandatory Continuing Legal Education (MCLE): The District of Columbia Bar’s Consideration of MCLE, 8 Geo. J. L.E. 1145 (1995), y en J.S. Roth, Mandatory Continuing Legal Education Valid Under the U.S. Constitution?, 11 Whit. L. Rev. 639 (1989). Véase, además, H.H. Friday, Continuing Legal Education: Historical Background, Recent Development, and the Future, 50 (Num. 2) St. John’s L. Rev. 502 (1975).


 A. Jacobius, The Dry Well of MCLE, Col. Law 15 (noviembre 1996).